I think the motion to quash filed in the court below should have been granted. The Board of County Commissioners should have been made parties. These funds were county funds. Under the Constitution, the State cannot appropriate the proceeds of a State tax to pay county bonds; nor can the State obligate itself in any way to pay county bonds. The State Board of Administration is not the debtor here. It is a mere fiscal agent of the county. Amos v. Mathews, 99 Fla. 1, Carlton v. Mathews, 103 Fla. 301, 379; 137 So.2d 815; Gillespie v. Carlton, 103 Fla. 810, 138 So.2d 812. The reason is even stronger where as here county ad valorem tax moneys are involved. See Fla. Nat'l Bank v. Sholtz, 160 So.2d 196. I doubt the applicability of the first come, first served, rule in cases of this kind. *Page 140